Title: To James Madison from David Lenox, 27 September 1802
From: Lenox, David
To: Madison, James


					
						Sir
						New York 27th. Septemr. 1802
					
					My last Letter of the 13th. instant was addressed to Mr. Brent, acknowledging the 

receipt of Three thousand Dollars remitted to me by your Order, on Account of my late Agency in 

Great Britain for the relief & protection of our Seamen.  I have now the honor to advise you that I 

have caused to be Shipped on board the Sloop Olive Branch Ephraim Pearson Master bound for 

George Town, a Trunk containing all the Applications, which were made to me during my Agency, 

together with the Answers returned from the Admiralty, which are all alphabetically arranged in 

the Books N 1 & 2 which accompany them.  These Books & Papers could be of no use to my 

Successor, & I consider the most proper place to deposit them, is in your Office, where 

Government may be enabled to judge of the magnitude of the business in which I was engaged, 

as well as the satisfaction which I shall derive from a reference to cases where the parties may have 

supposed themselves neglected by me, & that such will arise I by no means think improbable from the 

nature of a business so perplexing.  I shall have the pleasure of paying my respects to you in the 

course of a few Weeks, & have now only to add that I am, With great respect Sir Your most Obed. 

Servt.
					
						D. Lenox
					
					
						PS.  The Key of the Trunk & a Bill of Lading are enclosed.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
